EXHIBIT 10.1


THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (“SUBSCRIPTION AGREEMENT”) RELATES
TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.

  CONFIDENTIAL    PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT    (Offshore
Subscribers)  TO:  Global Energy Inc. (the “Company”)    Suite 400, 1055
Dunsmuir Street    Vancouver, B.C. V7X 1J1    CANADA 


Purchase of Shares


1. Subscription

1.1 The undersigned (the “Subscriber”) hereby irrevocably subscribes for and
agrees to purchase _____________ shares of the common stock of the Company
(“Common Stock”) (each, a “Share”) at a price per Share of USD $0.01 (such
subscription and agreement to purchase being the “Subscription”), for an
aggregate purchase price of USD$________ (the “Subscription Proceeds”).

1.2 On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the Company hereby irrevocably agrees to sell
the Shares to the Subscriber.

1.3 Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company. The Subscriber acknowledges that the offering of
Shares contemplated hereby (the “Offering”) is part of a private placement of a
greater number of Shares by the Company and that the Offering is not subject to
any minimum or maximum aggregate subscription level. The Subscriber also
acknowledges that the Company may close the private placement in one or more
closings.

2. Payment

2.1 The Subscription Proceeds must accompany this Subscription and shall be paid
by certified cheque or bank draft drawn on a Canadian or U.S. bank reasonably
acceptable to the Company, and made payable and delivered to the Company.
Alternatively, the Subscription Proceeds may be wired to the Company’s lawyers,
Clark Wilson LLP, pursuant to the wiring instructions set out in Appendix A
attached hereto. If the funds are wired to the Company’s lawyers, those lawyers
are authorized to immediately deliver the funds to the Company.

--------------------------------------------------------------------------------

2


2.2 The Subscriber acknowledges and agrees that this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held on behalf of the Company. In the event that this Subscription
Agreement is not accepted by the Company for whatever reason, and the Company
hereby expressly reserves the right to accept or reject this Subscription,
within 60 days of the delivery of an executed Subscription Agreement by the
Subscriber, this Subscription Agreement, the Subscription Proceeds (without
interest thereon) and any other documents delivered in connection herewith will
be returned to the Subscriber at the address of the Subscriber as set forth in
this Subscription Agreement.

2.3 Where the Subscription Proceeds are paid to the Company, the Company is
entitled to treat such Subscription Proceeds as an interest free loan to the
Company until such time as the Subscription is accepted and the certificates
representing the Shares have been issued to the Subscriber.

3. Documents Required from Subscriber

3.1 The Subscriber must complete, sign and return to the Company an executed
copy of this Subscription Agreement.


3.2 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by the Company in order to enable or show
compliance with the requirements of regulatory authorities and applicable law.

4. Closing

4.1 Closing of the offering of the Shares (the “Closing”) shall occur on or
before June ___, 2006, or on such other date as may be determined by the Company
(the “Closing Date”).

5.      Acknowledgements of Subscriber   5.1      The Subscriber acknowledges
and agrees that:     (a)      none of the Shares have been registered under the
1933 Act, or under any state securities or “blue sky” laws of any state of the
United States, and, unless so registered, they may not be offered or sold in the
United States or, directly or indirectly, to U.S. Persons, as that term is
defined in Regulation S under the 1933 Act (“Regulation S”), except in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case in accordance with applicable state and provincial securities
laws;     (b)      the Subscriber acknowledges that the Company has not
undertaken, and will have no obligation, to register any of the Shares under the
1933 Act, except in accordance with Section 5 of this Subscription Agreement;  
  (c)      no prospectus or offering memorandum within the meaning of the
securities laws has been delivered to or summarized for or seen by the
Subscriber (and, if applicable, others for whom it is contracting hereunder) in
connection with the Offering and the Subscriber (and, if applicable, others for
whom it is contracting hereunder) is not aware of any prospectus or offering
memorandum having been prepared by the Company;     (d)      the decision to
execute this Subscription Agreement and acquire the Shares hereunder has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Company, and such decision is based entirely upon a
review of information (the adequacy of which is hereby acknowledged) about the
Company that is available to any member of the public on the EDGAR database
maintained by the U.S. Securities and Exchange Commission (the “SEC”) at
www.sec.gov;  

--------------------------------------------------------------------------------

 3


           (e)      it has not received, nor has it requested, nor does it have
any need to receive, any offering memorandum (as defined by or contemplated in
applicable securities legislation) or any other document (other than financial
statements or any other continuous disclosure documents, the contents of which
are prescribed by statute or regulation) describing the business and affairs of
the Company which has been prepared for delivery to, and review by, prospective
subscribers in order to assist them in making an investment decision in respect
of the Shares, and it has not become aware of any advertisement including
without limitation in printed media of general and regular paid circulation or
on radio or television with respect to the distribution of the Shares;   (f)   
  no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Shares;   (g)      there is no government or other
insurance covering any of the Shares;   (h)      there are risks associated with
an investment in the Shares including, by way of example and not in limitation,
the specific risks identified in the Company’s most recent periodic reports
filed with the SEC and available for viewing at the SEC’s website at
www.SEC.gov;   (i)      the Subscriber has not acquired the Shares as a result
of, and will not itself engage in, any “directed selling efforts” (as that term
is defined in Regulation S under the 1933 Act) in the United States in respect
of the Shares which would include any activities undertaken for the purpose of,
or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of the Shares; provided, however,
that, following the period of restriction from sale or transfer of the Shares
described in subsection 1.4 of this Subscription, the Subscriber may sell or
otherwise dispose of the Shares pursuant to registration thereof under the 1933
Act and any applicable state and provincial securities laws or under an
exemption from such registration requirements;   (j)      the Subscriber and the
Subscriber’s advisor(s) have had a reasonable opportunity to ask questions of
and receive answers from the Company in connection with the distribution of the
Shares hereunder, and to obtain additional information, to the extent possessed
or obtainable without unreasonable effort or expense, necessary to verify the
accuracy of the information about the Company;   (k)      the Subscriber will
indemnify the Company and its directors, officers, employees, agents, advisors
and shareholders against, and will hold them harmless from and against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all fees, costs and expenses whatsoever reasonably incurred
in investigating, preparing or defending against any claim, lawsuit,
administrative proceeding or investigation whether commenced or threatened)
arising out of or based upon any representation or warranty of the Subscriber
contained herein or in any document furnished by the Subscriber to the Company
in connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Company in connection therewith;   (l)      the Shares are not
listed on any stock exchange or automated dealer quotation system and no
representation has been made to the Subscriber that any of the Shares will
become listed on any stock exchange or automated dealer quotation system except
that currently the Company’s common shares are quoted on the over-the-counter
market operated by the OTC Bulletin Board;   (m)      in addition to resale
restrictions imposed under U.S. securities laws, there are additional
restrictions on the Subscriber’s ability to resell the Shares under Canadian
provincial securities laws and Canadian National Instrument 45-102;   (n)     
the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;  

--------------------------------------------------------------------------------

4


(o)      the statutory and regulatory basis for the exemption from U.S
registration requirements claimed for the offer of the Shares, although in
technical compliance with Regulation S, would not be available if the offering
is part of a plan or scheme to evade the registration provisions of the 1933 Act
or any applicable state or provincial securities laws;             (p)      the
Subscriber has been advised to consult the Subscriber’s own legal, tax and other
advisors with respect to the merits and risks of an investment in the Shares and
with respect to applicable resale restrictions, and it is solely responsible
(and the Company is not in any way responsible) for compliance with:     (i)   
  any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and,     (ii)     
applicable resale restrictions; and,   (q)      this Subscription Agreement is
not enforceable by the Subscriber unless it has been accepted by the Company.  

6.      Representations, Warranties and Covenants of the Subscriber   6.1     
The Subscriber hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the Closing)
that:  

(a)      the Subscriber has the legal capacity and competence to enter into and
execute this Subscription Agreement and to take all actions required pursuant
hereto and, if the Subscriber is a corporation, it is duly incorporated and
validly subsisting under the laws of its jurisdiction of incorporation and all
necessary approvals by its directors, shareholders and others have been obtained
to authorize execution and performance of this Subscription Agreement on behalf
of the Subscriber;   (b)      the entering into of this Subscription Agreement
and the transactions contemplated hereby do not result in the violation of any
of the terms and provisions of any law applicable to the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;   (c)      the Subscriber has duly executed
and delivered this Subscription Agreement and it constitutes a valid and binding
agreement of the Subscriber enforceable against the Subscriber in accordance
with its terms;   (d)      the Subscriber is not acquiring the Shares for the
account or benefit of, directly or indirectly, any U.S. Person, as that term is
defined in Regulation S;   (e)      the Subscriber is not acquiring the Shares
for the account or benefit of, directly or indirectly, any U.S. Person;
            (f)      the Subscriber is not a U.S. Person, as that term is
defined in Regulation S;   (g)      the Subscriber is resident in the
jurisdiction set out under the heading “Name and Address of Subscriber” on the
signature page of this Subscription Agreement;   (h)      the sale of the Shares
to the Subscriber as contemplated in this Subscription Agreement complies with
or is exempt from the applicable securities legislation of the jurisdiction of
residence of the Subscriber;   (i)      the Subscriber is acquiring the Shares
for investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Shares in the United States or to U.S. Persons, as that term is defined
in Regulation S;  

--------------------------------------------------------------------------------

5


(j)      the Subscriber is outside the United States when receiving and
executing this Agreement and is acquiring the Shares as principal for the
Subscriber’s own account, for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in such Shares;
             (k)      the Subscriber is not an underwriter of, or dealer in, the
common shares of the Company, nor is the Subscriber an affiliate of any such
underwriter of or dealer in the Shares, nor is it participating, pursuant to a
contractual agreement or otherwise, in any distribution of the Shares;   (l)   
  the Subscriber (i) is able to fend for him/her/itself in the Subscription;
(ii) has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Shares; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;   (m)      the Subscriber
understands and agrees that none of the Shares have been registered under the
1933 Act, or under any state securities or “blue sky” laws of any state of the
United States, and, unless so registered, may not be offered or sold in the
United States or, directly or indirectly, to U.S.     Persons except in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act;
  (n)      if the Subscriber is acquiring the Shares as a fiduciary or agent for
one or more investor accounts, the Subscriber has sole investment discretion
with respect to each such account and it has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account;  
(o)      the Subscriber has not acquired the Shares as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of the Shares; provided, however, that following the period of
restriction from sale or transfer of the Shares described in subsection 1.4 of
this Subscription, the Subscriber may sell or otherwise dispose of the Shares
pursuant to registration of the Shares pursuant to the 1933 Act and any
applicable state and provincial securities laws or under an exemption from such
registration requirements and as otherwise provided herein;   (p)      in
addition to the restrictions on sale or transfer in subsection 1.4 of this
Subscription, the Subscriber understands and agrees that offers and sales of any
of the Shares prior to the expiration of a period of one year after the date of
original issuance of the Shares (the one year period hereinafter referred to as
the “Distribution Compliance Period”) shall only be made in compliance with the
safe harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable state and provincial securities
laws;   (q)      the Subscriber understands and agrees not to engage in any
hedging transactions involving any of the Shares unless such transactions are in
compliance with the provisions of the 1933 Act and in each case only in
accordance with applicable state and provincial securities laws;   (r)      the
Subscriber understands and agrees that the Company will refuse to register any
transfer of the Shares not made in accordance with the provisions of Regulation
S, pursuant to an effective registration statement under the 1933 Act or
pursuant to an available exemption from the registration requirements of the
1933 Act;   (s)      the Subscriber is not aware of any advertisement of any of
the Shares; and   (t)      no person has made to the Subscriber any written or
oral representations:  

--------------------------------------------------------------------------------

6

(i)      that any person will resell or repurchase any of the Shares;   (ii)   
  that any person will refund the purchase price of any of the Shares;  
              (iii)      as to the future price or value of any of the Shares;
or   (iv)      that any of the Shares will be listed and posted for trading on
any stock exchange or automated dealer quotation system or that application has
been made to list and post any of the Shares on any stock exchange or automated
dealer quotation system; except that the Company’s Common Stock is currently
approved for trading on the OTC Bulletin Board.

7. Acknowledgement and Waiver

7.1 The Subscriber has acknowledged that the decision to purchase the Shares was
solely made on the basis of available information provided to the Subscriber.
The Subscriber hereby waives, to the fullest extent permitted by law, any rights
of withdrawal, rescission or compensation for damages to which the Subscriber
might be entitled in connection with the distribution of the Shares.

8. Legending of Subject Shares

8.1 The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the Shares
will bear a legend in substantially the following form:

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

8.2 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

8.3 By executing and delivering this Agreement, each Subscriber will have
directed the Company not to include a Canadian Legend on any certificates
representing the Shares to be issued to such Subscriber. As a consequence, the
Subscriber will not be able to rely on the resale provisions of Multilateral
Instrument 45-102, and any subsequent trade in the Securities during or after
the Canadian hold period described therein will be a distribution subject to the
prospectus and registration requirements of Canadian securities legislation, to
the extent that the trade is at that time subject to any such Canadian
securities legislation.

9. Commission to an Agent

9.1 The Subscriber understands that upon Closing the Company may, in its sole
discretion, approve the payment of a commission to an agent or agents, such
commission to be calculated on the basis of a percentage of the gross proceeds
of the Offering raised from Subscribers introduced to the Company by such
agent(s).

--------------------------------------------------------------------------------

7


10. Costs

10.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Shares shall be
borne by the Subscriber.

11. Governing Law

11.1 This Subscription Agreement is governed by the laws of the State of Nevada.
The Subscriber, in its personal or corporate capacity and, if applicable, on
behalf of each beneficial purchaser for whom it is acting, irrevocably attorns
to the jurisdiction of the courts of the State of Nevada.

12. Survival

12.1 This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

13. Assignment

13.1 This Subscription Agreement is not transferable or assignable.

14. Severability

14.1 The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

15. Entire Agreement

15.1 Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company, its agents or by anyone else.

16. Notices

16.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Subscriber shall be directed to the
address on the signature page of this Subscription Agreement and notices to the
Company shall be directed to it at Global Energy Inc., P.O. Box 49149, Four
Bentall Centre, Suite 400, 1055 Dunsmuir St., Vancouver, B.C., V7X 1J1,
Attention: Christopher Kape or by fax at (604) 639-5852.

16.2 The Subscriber hereby acknowledges and agrees that it will notify the
Company at the address or fax number above, or at such other address or fax
number as the Company notifies the Subscriber from time to time is the current
address or fax number of the Company, to maintain with the Company’s records an
updated address to which the Company may mail or transmit notices and other
communications under this Subscription Agreement.

16.3 The Subscriber hereby acknowledges and agrees that failure by the
Subscriber to provide the notice required in this Section removes all
obligations pursuant to this Subscription Agreement to provide notice to the
Subscriber.

17. Reliance, Indemnity, Notification of Changes and Survival

17.1 The representations and warranties in this Subscription Agreement are made
by the Subscriber with the intent that they be relied upon by the Company and
the Agent in determining its suitability as a purchaser of the Shares, and the
Subscriber hereby agrees to indemnify the Company and the Agent against all
losses, claims, costs, expenses and damages or liabilities which any of them may
suffer or incur as a result of reliance thereon. The

--------------------------------------------------------------------------------

8


Subscriber undertakes to notify the Company and the Agent immediately of any
change in any representation, warranty or other information relating to the
Subscriber set forth in this Subscription Agreement (and the exhibits,
schedules, forms and appendices thereto) which takes place prior to the Closing.

18.2 The representations and warranties of each Subscriber contained in this
Section will survive the Closing.

18. Counterparts and Electronic Means

18.1 This Subscription Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument. Delivery of an executed
copy of this Subscription Agreement by electronic facsimile transmission or
other means of electronic communication capable of producing a printed copy will
be deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.

19. Delivery Instructions

19.1 If delivery address is different from the address in the signatory below,
the Subscriber hereby directs the Company to deliver the Shares to:

(name) 
  (address) 


20. Registered Instructions

20.1 If the registered address is different from the address in the signatory
below, the Subscriber hereby directs the Company to cause the Shares to be
registered on the books of the Company as follows:



(name) 
  (address) 



IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.


(Name of Subscriber – Please type or print) 
  (Signature and, if applicable, Title) 
  (Address of Subscriber) 
  (City, State or Province, Postal Code of Subscriber) 
  (Country of Subscriber) 
  (Fax, please provide) 
  (E-mail Address of Subscriber, please provide) 


 

--------------------------------------------------------------------------------